—Judgment, Supreme Court, New York County (Leon Becker, J.), rendered May 13, 1983, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, unanimously affirmed.
The motion to suppress the gun was properly denied. The detective was justified in taking the action complained of by defendant in light of all the attendant circumstances (People v De Bour, 40 NY2d 210). Additionally, because of the suspicious nature of defendant’s actions and his failure to respond to police inquiries, the detective’s action in conducting a minimal frisk to ensure his safety while questioning the defendant was proper (People v Benjamin, 51 NY2d 267). Concur — Kupferman, J. P., Carro, Asch, Rosenberger and Smith, JJ.